Citation Nr: 1437791	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefit level in excess of 70 percent for educational assistance benefits under the provisions of Post-9/11 GI Bill (38 U.S.C., Chapter 33).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to September 1992 and from December 7, 2003 to June 3, 2005.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted eligibility for Post-9/11 GI Bill education benefits at the 70 percent benefit level.  He perfected a timely appeal to that decision.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA). A review of the Virtual VA does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran served on active duty from December 7, 2003 to June 3, 2005; he had a total of 545 days of creditable active duty service toward the Chapter 33 (Post-9/11 GI Bill) education benefits.  

2.  The Veteran was not discharged from a period of qualifying active duty service due to a service-connected disability.  


CONCLUSION OF LAW

The criteria for a benefit level in excess of 70 percent for educational assistance benefits under the Post-9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313, 5107 (West 2002); 38 C.F.R. §§ 21.9520, 21.9640 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  No further action is necessary under the VCAA because the law, not the evidence is dispositive in regard to this claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  


II.  Legal Analysis-Eligibility Percentage for Educational Assistance.

The Veteran has been awarded a 70 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  He contends that he meets the criteria for a 100 percent benefit level because he was medically discharged for injuries incurred while on active duty although his discharge was after his release date from active duty on June 3, 2005.  

Governing law specifies that an individual who served a minimum of 90 days of aggregate service after September 10, 2001, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct, is entitled to educational assistance under Chapter 33.  See 38 U.S.C.A. §§ 3301, 3311 (West 2002& Supp. 2013); 38 C.F.R. § 21.9520(a).  

The Board notes that educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  To be eligible for 100 percent of the benefit, an individual must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected disability after 30 days of continuous service.  

An individual who served at least 30 months, but less than 36 months (including service on active duty in entry level and skill training), is entitled to 90 percent of the benefit.  

An individual who served at least 24 total months, but less than 30 months (including service on active duty in entry level and skill training), is entitled to 80 percent of the benefit.  

An individual who served at least 18 total months, but less than 24 months (excluding service on active duty in entry level and skill training), is entitled to 70 percent of the benefit.  

An individual who served at least 12 total months, but less than 18 months (excluding service on active duty in entry level and skill training), is entitled to 60 percent of the benefit.  

An individual who served at least 6 total months, but less than 12 months, (excluding service on active duty in entry level and skill training), is entitled to 50 percent of the benefit. 

Finally, an individual who served 90 or more days, but less than 6 months (excluding service on active duty in entry level and skill training), is entitled to 40 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640.  

The record reflects that the Veteran had active duty service from December 7, 2003 to June 3, 2005, a total period of 545 days.  This period has been determined to qualify as active duty under the regulation, and has been considered in the calculation upon which his current 70 percent level of benefits is based.  

In order to warrant a higher percentage level, the Veteran's creditable service from beginning on September 11, 2001, would have to have exceeded 24 months.  Aggregate length of the Veteran's creditable active duty service is 545 days.  Based on that period of active duty service, the law provided that the Veteran was due payment of 70 percent of the maximum amounts payable under Chapter 33.  The law did allow a veteran who was released from his/her active duty service due to disability and who had served at least 30 days on active duty, to qualify for 100 percent of the maximum amounts payable under the post-9/11 GI Bill.  However, the RO indicated that such provision of the law did not apply to the Veteran because he was released from his active duty mobilization for reasons other than the existence of a disability.  The Department of Defense reported that the Veteran was transferred from the Selected Reserves to the Retired Reserve on March 11, 2007, and was released due to a service-connected disability.  The Veteran's release from the Army Reserves due to disability did not qualify under the provisions of the pertinent law.  

In light of the above, the Board agrees with the RO's decision to deny the Veteran's claim.  The Board recognizes that VA will pay education assistance at the 100 percent rate for a Veteran who served at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640(a).  However, in this case, the Veteran is not shown to have been discharged from active duty due to a service-connected disability.  Rather, he was discharged because he completed his required active service.  Although years later, he was medically retired from the Army Reserves due to a service-connected disability, such service in the Army Reserves is not qualifying service for post-9/11 GI Bill benefits.  The RO correctly reported that the Veteran's only active duty service which was qualifying for post-9/11 GI Bill benefits was his service from December 7, 2003 to June 3, 2005, a period of 545 days.  

In order to warrant educational assistance benefits higher than 70 percent under the post-9/11 GI Bill, and the requested 100 percent, the Veteran's creditable active duty service would have to be at least 36 months or the Veteran would have to have at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  It is not shown, nor alleged, that the Veteran has the requisite creditable active duty service to warrant increased educational assistance benefits, let alone at the 100 percent level.  In addition, the Veteran is not shown to have been discharged from active duty due to a service-connected disability.  Consequently, the Veteran has no legal entitlement to any additional educational assistance under 38 U.S.C.A. Chapter 33, beyond what he has already received.  As such, the Veteran's claim must be denied.  


ORDER

Entitlement to a benefit level in excess of 70 percent for educational assistance benefits under provisions of the Post-9/11 GI Bill is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


